THE THIRTEENTH COURT OF APPEALS

                                     13-13-00047-CV


                               HR MECHANICAL, LLC
                                       v.
                             KRR1 CONSTRUCTION, LLC


                                    On Appeal from the
                      60th District Court of Jefferson County, Texas
                                Trial Cause No. B-184,607


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Each party shall bear their own costs

relating to this appeal.

       We further order this decision certified below for observance.

October 31, 2013